DETAILED ACTION
Claim 1 is cancelled. claims 2-21 are new. Claims 2-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 17/178,079, which is now issued as U.S. Patent No. 11,416,314 B2 on 08/16/2022. Both the patent number and the issue date must be disclosed in the first paragraph of the specification.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,416,314 B2 (hereinafter “reference patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize the methods and system disclosed in claims 2-7 and 9-21 in view of claims 1-17 of the reference patent as the features of the methods and the system disclosed in claims 2-7 and 9-21 are rearranged versions of the features disclosed in claims 1-17 of the reference patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “The method of claim 3, wherein modifying further includes processing the method over the network connection” in lines 1-2. However, the step of “modifying” is part of the claimed method and the “modifying” recited in claim 4 also requires to process the entire method which results in an infinite loop. In view of the prior claim language and the Examiner’s best assumptions, the claimed “processing the method” must be referring to a particular step of the method such as “processing the modifying”, “processing the indirect interactions”,  or “processing the identifying”.
For the following analysis, the Examiner will consider the limitation “processing the method” as referring to –processing the modifying—.
The term “intelligent” in claim 19 is a relative term which renders the claim indefinite. The term “intelligent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, neither the claims nor the specification provide any description regarding what type of processing capabilities and/or functions need to be present in a device in order to ascertain the device as being “intelligent”.
For the following analysis, the Examiner will consider any type of computing device that has a processing capabilities as being “intelligent”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-7 and 9-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plunk et al. (US 10,769,000 B1; from IDS filed on 07/06/2022; hereinafter Plunk).

With respect to claim 2, Plunk teaches: A method, comprising: 
identifying a network connection (see e.g. Fig. 2A: “105”; and column 6, lines 32-35: “distributed cloud computing network 105 may include hundreds to thousands (or more) compute servers and each compute server may receive requests from thousands or more client devices”) between a first application (see e.g. column 7, line 54: “an application on the origin server 240”) and a second application (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”); 
determining that the first application is using a current version of an Application Programming Interface (API) (see e.g. column 7, lines 63-64: “second API version will correspond to the most recent API version stored at the server 240”) and that the second application is using an out-of-date Version of the API  (see e.g. column 7, lines 65-66: “first API version refers to an older version of the API stored at the client device”) over the network connection (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”; column 10, lines 5-8: “determines whether the first API request is of a first version of an API that is different from a second version of the API used in an origin server to which the first API request is destined”); 
transforming the current version to the out-of-date version for first interactions initiated from the first application over the network connection (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”; column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and column 15, lines 18-26: “transform the response into a response that is valid according to the first version of the API that is supported by the client device. For example, a second response is output including GET/v1/account Body:["name": "Jane Doe", "quota":0]. In this example, the transformation is performed by adding a field "quota" with a default value (e.g., 0) to the API element and outputting an API element that corresponds to the format 300 in the first version of the API”); and 
transforming the out-of-date Version to the current version for second interactions initiated from the second application over the network connection (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”; column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and from column 14, line 66 to column 15, line 8: “This causes the execution of the API compatibility enabler 155A as part of the worker script 135 to transform the request into a request that is valid according to the second version of the API that is supported by the origin server. For example, a second request is output including POST/v2/account Body:["name": "Jane Doe"]. In this example, the transformation is performed by removing a field "quota" from the API element and outputting an API element that corresponds to the format 302 in the second version of the API”; Fig. 2B: “API Compatibility Enabler 155”).

With respect to claim 3, Plunk teaches: The method of claim 2, wherein identifying further includes modifying direct interactions between the first application and the second application to indirect interactions (see e.g. Fig. 2A: “Compute Server 120A”, “API Compatibility Enabler(s) 155A”; column 10, lines 4-24) between the first application and the second application over the network connection (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; and Fig. 2A: “First API Request”, “Second API Response”, “Second API Request”, “First API Response”).

With respect to claim 4, Plunk teaches: The method of claim 3, wherein modifying further includes processing the method over the network connection between the first application and the second application (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; column 10, lines 4-24; and Fig. 2A).

With respect to claim 5, Plunk teaches: The method of claim 2, wherein determining further includes identifying the current version from first metadata (see e.g. column 15, lines 14-15: “the version of the API (v2)”) associated with the first interactions and identifying the out-of-date version from second metadata (see e.g. column 14, line 65: “the version of the API (v1)”) associated with the second interactions (see e.g. column 10, lines 5-8: “determines whether the first API request is of a first version of an API that is different from a second version of the API used in an origin server to which the first API request is destined”; Fig. 2B: “API Version Determiner 212”; and Fig. 4A, step 410).

With respect to claim 6, Plunk teaches: The method of claim 2, wherein transforming the current version to the out-of-date version by processing each first API call associated with the first interactions in a first order through one or more adapters (see e.g. Fig. 2B: “API Compatibility Enabler 155”; and column 10, lines 54-57: “Each different worker script 135, such as the API compatibility enabler 155A, is run by a different one of the isolated execution environments 132A-N”) until the corresponding first API call is associated with the out-of-date version (see e.g. column 15, lines 20-26: “a second response is output including GET/v1/account Body:["name": "Jane Doe", "quota":0]. In this example, the transformation is performed by adding a field "quota" with a default value (e.g., 0) to the API element and outputting an API element that corresponds to the format 300 in the first version of the API”) and providing first data produced by the corresponding first API call to the second application over the network connection (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; and Fig. 2A).

With respect to claim 7, Plunk teaches: The method of claim 6, wherein transforming the out-of-date version to the current version by processing each second API call associated with the second interactions in a second order through the one or more adapters until the corresponding second API call is associated with the current version (see e.g. column 15, lines 3-8: “For example, a second request is output including POST/v2/account Body:["name": "Jane Doe"]. In this example, the transformation is performed by removing a field "quota" from the API element and outputting an API element that corresponds to the format 302 in the second version of the API”) and providing second data produced by the corresponding second API call to the first application over the network connection (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; and Fig. 2A).

With respect to claim 9, Plunk teaches: The method of claim 6, wherein processing each first API call further comprises determining the first order as a sequential order that is processed through the total number of the one or more adapters (see e.g. column 15, lines 3-8: “a second request is output including POST/v2/account Body:["name": "Jane Doe"]. In this example, the transformation is performed by removing a field "quota" from the API element and outputting an API element that corresponds to the format 302 in the second version of the API”).

With respect to claim 10, Plunk teaches: The method of claim 7, wherein processing each second API call further comprises determining the second order as a reverse order of the first order that is sequentially processed through the total number of the one or more adapters (see e.g. column 18, lines 19-25: “At operation 445, upon determining that the version of the API of the first API response is different from the API version of the first API request received from the client device, the gateway module 210 instantiates and executes worker scripts to convert the first API response into the second API response that is compatible with the first API version of the client device”; column 15, lines 18-26: “transform the response into a response that is valid according to the first version of the API that is supported by the client device. For example, a second response is output including GET/v1/account Body:["name": "Jane Doe", "quota":0]. In this example, the transformation is performed by adding a field "quota" with a default value (e.g., 0) to the API element and outputting an API element that corresponds to the format 300 in the first version of the API”; and Fig. 4B, step 445).

With respect to claim 11, Plunk teaches: The method of claim 10 further comprising maintaining each of the one or more adapters as instructions (see e.g. Fig. 2B: “API Compatibility Enabler 155”; and column 10, lines 54-57: “Each different worker script 135, such as the API compatibility enabler 155A, is run by a different one of the isolated execution environments 132A-N”) that when processed transforms a first version of the corresponding version of the API call to a second version of the corresponding version of the API call and transforms the second version of the corresponding version of the API call to the first version of the corresponding version of the API call (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; and Fig. 2A: “First API Request”, “Second API Response”, “Second API Request”, “First API Response”; column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; from column 14, line 66 to column 15, line 3: “This causes the execution of the API compatibility enabler 155A as part of the worker script 135 to transform the request into a request that is valid according to the second version of the API that is supported by the origin server”; and column 18, lines 19-25: “At operation 445, upon determining that the version of the API of the first API response is different from the API version of the first API request received from the client device, the gateway module 210 instantiates and executes worker scripts to convert the first API response into the second API response that is compatible with the first API version of the client device”).

With respect to claim 12, Plunk teaches: The method of claim 11, wherein maintaining further comprises maintaining source code for the instructions associated with each of the one or more adapters in a separate file from remaining ones of the one or more adapters (see e.g. column 10, lines 54-57: “Each different worker script 135, such as the API compatibility enabler 155A, is run by a different one of the isolated execution environments 132A-N”).

With respect to claim 13, Plunk teaches: A method, comprising:
establishing a network connection with a network service (see e.g. . Fig. 2A: “105”; and column 6, lines 32-35: “distributed cloud computing network 105 may include hundreds to thousands (or more) compute servers and each compute server may receive requests from thousands or more client devices”; and column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”); 
issuing first communications directed to the network service (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”) using an Application Programming Interface (API) associated with an out-of-date version of the API (see e.g. column 7, lines 65-66: “first API version refers to an older version of the API stored at the client device”), wherein the network service utilizes a current version of the API (see e.g. column 7, lines 63-64: “second API version will correspond to the most recent API version stored at the server 240”); 
causing by the issuing, first API calls associated with the first communications to be transformed from the out-of-date version to the current version over the network connection (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”) before being received by the network service (see e.g. column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and Fig. 2A); and 
receiving second communications from the network service (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”), wherein the network service issues second API calls associated with the second communications utilizing the current version (see e.g. column 7, lines 63-64: “second API version will correspond to the most recent API version stored at the server 240”) and the second API calls are transformed from the current version to the out-of-date version over the network connection (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”; and column 15, lines 18-26: “transform the response into a response that is valid according to the first version of the API that is supported by the client device. For example, a second response is output including GET/v1/account Body:["name": "Jane Doe", "quota":0]. In this example, the transformation is performed by adding a field "quota" with a default value (e.g., 0) to the API element and outputting an API element that corresponds to the format 300 in the first version of the API”) before the receiving of the second communications (see e.g. column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and Fig. 2A).

With respect to claim 14, Plunk teaches: The method of claim 13, wherein establishing further comprises providing an identifier for the out-of-date version of the API (see e.g. column 14, line 65: “the version of the API (v1)”) during establishment of the network connection with the network service (see e.g. Fig. 2B: “API Version Determiner 212”; and column 10, lines 5-8: “determines whether the first API request is of a first version of an API that is different from a second version of the API used in an origin server to which the first API request is destined”).

With respect to claim 15, Plunk teaches: The method of claim 14, wherein establishing further comprises providing a device identifier for a device that executes the method during establishment of the network connection with the network service (see e.g. column 8, lines 44-55: “deployment of the API compatibility enabler(s) to the cloud computing platform through DNS. For example, DNS record(s) of a customer are changed such that DNS records of hostnames point to an IP address of a compute server instead of the origin server. In some embodiments, the authoritative name server of the customer's domain is changed to an authoritative name server of the service and/or individual DNS records are changed to point to the compute server (or point to other domain(s) that point to a compute server of the service). For example, the customers may change their DNS records to point to a CNAME record that points to a compute server of the service”).

With respect to claim 16, Plunk teaches: The method of claim 13, wherein establishing further comprises causing by the establishment an indirect or non-direct network connection (see e.g. Fig. 2A: “Compute Server 120A”, “API Compatibility Enabler(s) 155A”; column 10, lines 4-24) to the network service (see e.g. from column 9, line 64 to column 10, lines 1: “The API compatibility enabler 155A is a worker script that is executed on behalf of a customer at a compute server to convert a request or a response from a format that corresponds to a first version of an API into a format that corresponds to a second version of the API”; and Fig. 2A: “First API Request”, “Second API Response”, “Second API Request”, “First API Response”), wherein the indirect or non-direct network connection comprises a plurality of adapters (see e.g. Fig. 2B: “API Compatibility Enabler 155”; and column 10, lines 54-57: “Each different worker script 135, such as the API compatibility enabler 155A, is run by a different one of the isolated execution environments 132A-N”) that transform the first communications from the out-of-date version to the current version and that transform the second communications from the current version to the out-of-date version (see e.g. column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; from column 14, line 66 to column 15, line 3: “This causes the execution of the API compatibility enabler 155A as part of the worker script 135 to transform the request into a request that is valid according to the second version of the API that is supported by the origin server”; column 18, lines 19-25: “At operation 445, upon determining that the version of the API of the first API response is different from the API version of the first API request received from the client device, the gateway module 210 instantiates and executes worker scripts to convert the first API response into the second API response that is compatible with the first API version of the client device”).

With respect to claim 17, Plunk teaches: The method of claim 13 further comprising, processing the method as a mobile application on a mobile device, wherein the mobile application is associated with the network service (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”; column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g., laptop… smartphone, mobile phone, tablet… wearable device”; and Fig. 2A-B).

With respect to claim 18, Plunk teaches: The method of claim 13 further comprising, processing the method as a mobile application within a web browser of a device (see e.g. column 4, lines 33-36: “Each client device may execute a client network application such as a web browser… that can access network resources”), wherein the mobile application is associated with the network service (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”; column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g., laptop… smartphone, mobile phone, tablet… wearable device”; and Fig. 2A-B).

With respect to claim 19, Plunk teaches: The method of claim 18, wherein processing further comprises identifying the device as a phone (see e.g. column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g., smartphone, mobile phone”; and Fig. 2A-B), a tablet (see e.g. column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g.… tablet”), a wearable processing device (see e.g. column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g.… wearable device”), or an intelligent appliance that is an Internet-of-Things (IoTs) device (see e.g. column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g. … Internet of Things (IoT) device”).

With respect to claim 20, Plunk teaches: A system, comprising: 
a cloud environment comprising at least one server (see e.g. column 5, lines 47-52: “The origin server 140, which may be owned or operated directly or indirectly by the customer of the cloud computing platform, is a computing device on which a network resource resides, is generated, and/or otherwise originates (e.g., web pages, images, word processing documents, PDF files movie files, music files, or other content items)”; and from column 27, line 62 to column 28, line 2: “FIG. 9 illustrates a block diagram for an exemplary data processing system 900 that may be used in some embodiments… One or more such data processing systems 900 may be utilized to implement the embodiments and operations described with respect to the compute server, control server”) having at least one processor (see e.g. Fig. 9: “Processor(s) 905”) and a non-transitory computer-readable medium (see e.g. Fig. 9: “Machine-Readable Storage Media 910”) having executable instructions (see e.g. Fig. 9: “Program Code 930”); 
the executable instructions when executed by the at least one processor from the non-transitory computer-readable medium cause the at least one processor to perform operations (see e.g. from column 27, line 66 to column 28, line 2: “One or more such data processing systems 900 may be utilized to implement the embodiments and operations described with respect to the compute server, control server, or other electronic device”) comprising: 
monitoring a communication session between a mobile application and a network service (see e.g. column 7, lines 53-54: “an application on the client devices 110A-L to communicate with an application on the origin server 240”; column 10, line 4: “a first API request is received at a compute server”; column 17, lines 47-48: “At operation 435, a first API response is received by the gateway module 210”; and Fig. 4A, step 405; Fig. 4B, step 435; and Fig. 2A-B); 
transforming first communications directed from the mobile application to the network service from an out-of-date version of an Application Programming Interface (API) to a current version of the API (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”; column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and from column 14, line 66 to column 15, line 8: “This causes the execution of the API compatibility enabler 155A as part of the worker script 135 to transform the request into a request that is valid according to the second version of the API that is supported by the origin server. For example, a second request is output including POST/v2/account Body:["name": "Jane Doe"]. In this example, the transformation is performed by removing a field "quota" from the API element and outputting an API element that corresponds to the format 302 in the second version of the API”; Fig. 2B: “API Compatibility Enabler 155”) before delivering first data associated with the first communications to the network service during the communication session (see e.g. column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and Fig. 2A); and 
transforming second communications directed from the network service to the mobile application from the current version to the out-of-date version (see e.g. from column 7, line 67 to column 8, line 5: “modifying the API requests/responses received from a client device into requests/responses of a most recent version of the API, in other embodiments, the conversion can be performed from any version of the API to any other version of the API that is different”; column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and column 15, lines 18-26: “transform the response into a response that is valid according to the first version of the API that is supported by the client device. For example, a second response is output including GET/v1/account Body:["name": "Jane Doe", "quota":0]. In this example, the transformation is performed by adding a field "quota" with a default value (e.g., 0) to the API element and outputting an API element that corresponds to the format 300 in the first version of the API”) before delivering second data associated with the second communications to the mobile application (see e.g. column 10, lines 11-14: “an API compatibility enabler is executed to convert the first API request into a second API request in the second version of the API”; and Fig. 2A).

With respect to claim 21, Plunk teaches: The system of claim 20, wherein the mobile application is processed on a mobile device (see e.g. column 4, lines 29-31: “Each client device 110A-N is a computing device (e.g., laptop… smartphone, mobile phone, tablet… wearable device”) or processed within a web browser (see e.g. column 4, lines 33-36: “Each client device may execute a client network application such as a web browser… that can access network resources”).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0232262 A1 by Chowdhury et al. discloses a method and a system for translating API formats to comply with different formats used with different API requests/responses.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194